DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 17 November 2021.
Claims 1-20 have been cancelled.
Claims 21-34 have been added.
Claims 21-34 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s argue that the term “tone” is not relative under §112; however the Examiner respectfully disagrees.  As an initial note, the definition of a “relative” term is regarding ascertaining the requisite degree, and how one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; not the non-exhaustive examples provided in the MPEP.  Secondly, the term “tone” for the tone analysis is completely subjective which is what makes the term relative and thus indefinite.  As such the arguments are not persuasive and the rejection has not been withdrawn.
The Examiner notes that Champaneria discloses how “According to an exemplary embodiment, an initial search string generated for use in either an automatic sourcing process 211 or a manual sourcing process 212 may include, for example, all of the skills and job requirements that were mentioned in the job description or otherwise provided by a hiring manager. The initial search string may further include, for example, one or more job titles that match the job description. For example, an initial search string for a software engineering position for a company with a codebase largely in a particular language might include the title “senior software engineer,” optionally may be further refined by adding the language proficiency desired by the company directly to the title (for example, “senior Python engineer”), and may include a list of skills such as proficiency in the Python language. During a loosening process, optionally, more than one job title could be added; for example, according to an exemplary embodiment in which an initial title used in an initial search string was “senior Python engineer,” the additional titles “senior engineer” and “senior developer” could be added. During a loosening process, skills could also be removed, either instead of adding titles or in addition to adding titles; as such, looser search strings may progressively have more job titles and fewer skills. Skills may also be made optional; for example, for a particular position, it may be most desirable that a candidate for a senior developer position have proficiency in both the Python and Java languages, but acceptable if they have proficiency in either one, and as such a first search string may be generated requiring each of these skills and a second search string may be generated requiring one skill or the other (Champaneria ¶78)” which is clearly the equivalent to entering/converting the requirements into a search criteria for a search command (i.e. extracted search string).  As such the arguments are not persuasive and the rejection has not been withdrawn. 
Applicant’s remaining remarks have been addressed in the updated rejection(s) below.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claims 21-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17/131,291. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the ‘291 application are the method claims which are performed by the instant system claims (21-27) and computer program product claims (28-34).
Dependent claims 22-27 and 29-34 of the present application recite substantially similar subject matter coinciding with claims 2-7 of Pending Application No. 17/131,291, and accordingly are rejected as ineligible for patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tone" in claims 22 and 29 is a relative term which renders the claim indefinite.  The term "tone" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear as to how one of ordinary skill in the art would ascertain a “tone” as it is completely subjective and thus an indefinite, while relative, term of some sort of degree of “tone.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) ranking candidates based on converted requirements for searching and weighting, which is an abstract idea of a mental process as well as a method of organizing human activities.
The limitations of “converting, a natural language input regarding a requirement set of a job candidate into a search command; weighting, by the requirements determiner, individual ones of the specific requirements within the data structure corresponding to the requirement set; and generating, by the candidate assessor using the data structure corresponding to the requirement set, a relative ranking of a job candidate within a pool of job candidates” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a processor configured to” (or “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations” in claim 14) nothing in the claim 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claim only recites one additional element – using a hardware processor (claim 21) or a computer hardware system (claim 28) to perform the steps. The processor/hardware system in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking candidates based upon collected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “by the requirements determiner using a machine learning model,” “natural language input” “identifying, based upon the natural language input, a plurality of networked systems including an organization-specific system and a publically-accessible network system; searching, based upon the search command, the plurality of networked systems for data identifying specific requirements for a job candidate to be included in a data structure corresponding to the requirement set” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor/hardware system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 22 and 29 are dependent on claims 21 and 28 and include all the limitations of claims 21 and 28.  Therefore, claims 22 and 29 recite the same abstract idea of “ranking candidates based on converted requirements for searching and weighting.”  The claim recites the additional limitations that include tone analysis, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 21 and 28, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 23-29 and 30-34 are dependent on claims 21 and 28 and include all the limitations of claims 21 and 28.  Therefore, claims 23-29 and 30-34 recite the same abstract idea of “ranking candidates based on converted requirements for searching and weighting.”  The claim recites the additional limitations further limiting how the claim steps operate in a technical environment (data structure, procedures), which is only generally linking the claims to a field of use and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 21 and 28, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception 
Claims 21-34 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 23-28, and 30-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champaneria (US PG Pub. 20190114593).

As per claims 21 and 28, Champaneria discloses computer hardware system including a requirements determiner and a candidate assessor, comprising: a hardware processor configured to initiate the following executable operations: computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code, which when executed by a computer hardware system including a requirements determiner and a candidate assessor, causes the computer hardware system to perform (system, Champaneria ¶15; processor, memory, ¶30; computer readable storage medium, ¶54-¶55):
converting, by the requirements determiner using a machine learning model, a natural language input regarding a requirement set of a job candidate into a search command (hiring manager may explicitly provide top skills, Champaneria ¶16; generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine, ; 
identifying, based upon the natural language input, a plurality of networked systems including an organization-specific system and a publically-accessible network system (job database, Champaneria ¶34-¶35 and ¶67; database of candidates, ¶90; systems and access, public API, SaaS, ¶243 and ¶261); 
searching, based upon the search command, the plurality of networked systems for data identifying specific requirements for a job candidate to be included in a data structure corresponding to the requirement set (generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine; in some exemplary embodiments, a plurality of successive search strings may be provided, each of which has broader search parameters than the last search string in at least one way. In some exemplary embodiments, the combination or combinations of values, and the number of parameters, to be included in a search string may be determined manually, or may be determined automatically by the system based on settings such as the weight of importance assigned to one parameter or parameter value over another. In some exemplary embodiments, the generation of search strings may be performed before performing the other steps of the method or at an early stage of performing the steps of the method. This may enable manual sourcing to be performed more easily, alongside automatic sourcing. As such, the method may be able to incorporate candidate résumés from a plurality of sources, which may include, for example, résumés sourced from automated and manual job board searching, résumés submitted by candidates directly or through a job board, or résumés or other information retrieved from social media sites, Champaneria ¶20 ; 
weighting, by the requirements determiner, individual ones of the specific requirements within the data structure corresponding to the requirement set (weight of importance, Champaneria ¶20); and 
generating, by the candidate assessor using the data structure corresponding to the requirement set, a relative ranking of a job candidate within a pool of job candidates (a résumé (including a CV/résumé document or any other information) of a sourced candidate or of more than one sourced candidate may be input into the system, and may be parsed, a data-point matrix may then be created for each résumé. According to an exemplary embodiment, a data-point matrix may be created for each résumé for each subsequent matching and ranking of that résumé, Champaneria ¶87-¶88; a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are actually considered) and based on any other criteria, as desired. The semantic engine may then use the ranked list of candidates to select one or more candidates to progress to a next stage of hiring; for example, in an exemplary embodiment, the semantic engine may take the top X most highly ranked candidates, ¶98):

As per claims 23 and 30, Champaneria discloses as shown above with respect to claims 21 and 28.  Champaneria further discloses wherein the requirements determiner is configured to: invoke a supplemental procedure that identifies non-relevant data from the data, and discard the non-relevant data from the data structure corresponding to the requirement set (skills could be removed, Champaneria ¶78).

As per claims 24 and 31, Champaneria discloses as shown above with respect to claims 23 and 30.  Champaneria further discloses wherein the natural language input includes both job features and candidate attributes (generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine, Champaneria ¶20 and ¶78; systems core matching may be natural language processing software, ¶94).

As per claims 25 and 32, Champaneria discloses as shown above with respect to claims 24 and 31.  Champaneria further discloses wherein one or more requirements associated with the candidate attributes set that do not correspond to a particular job feature are discarded from the data structure corresponding to the requirement set (parsing the sourced résumé, which may include identifying hiring information for the candidate; this hiring information may include any or all information relevant to the hiring of the candidate, such as the candidate's location, the candidate's desired salary, information related to past interactions with the candidate, Champaneria ¶17) (Examiner interprets only obtaining information related to hiring based upon the sourcing or search criteria as the equivalent to discarding attributes that do not correspond to the job feature i.e. sourcing or search criteria).

As per claims 26 and 33, Champaneria discloses as shown above with respect to claims 21 and 28.  Champaneria further discloses wherein the requirements determiner coverts the natural language input into the search command by implementing a function: S -> P that maps a statement s E S to procedure p E P, Sis an electronically stored set of known statements that, based on an association rule, map to a set of procedures, P, each statement invokes a corresponding procedure whose parameters are supplied by the natural language input, and each procedure comprises a set of computer system-executable instructions configured to search one or more of the networked systems (The method may next include generating, on the automated recruitment system, a second data point matrix, the data point matrix being based on the hiring information for the candidate; generating, with a semantic engine of the automated recruitment system (or an analogous system or other means), a candidate score for the candidate by matching the hiring information in the second data point matrix to the one or more job requirements in the first data point matrix; and automatically sending, with the automated recruitment system, a contact message to the candidate. This contact message may be, for example, a list of top reasons to work for the employer, a more extensive job description, a link to apply for a position, or any other contact message that may be desired. Finally, the method may include receiving, on the automated recruitment system, a response of the candidate; and evaluating, on the automated recruitment system, .

As per claims 27 and 34, Champaneria discloses as shown above with respect to claims 21 and 28.  Champaneria further discloses wherein the natural language input regards requirement sets of a plurality of job candidates (systems core matching may be natural language processing software, Champaneria ¶94).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (US PG Pub. 20190114593) further in view of Olshansky (US PG Pub. 2020/0311682).

As per claims 22 and 29, Champaneria discloses as shown above with respect to claims 21 and 28.  While Champaneria discloses how an AI chatbot is able to ascertain questions and answers regarding a job (Champaneria ¶127-¶128; failing/passing job interview, ¶188-¶190; conducted by the AI bot, ¶200-¶202) does not expressly disclose wherein the candidate assessor includes a tone analyzer configured to: perform a tone analysis on a job candidate's answers, and perform a comparison between a result of the tone analysis to results of prior tone analysis, and the ranking by the candidate assessor is based upon the comparison.
However, Olshansky teaches wherein the candidate assessor includes a tone analyzer configured to: perform a tone analysis on a job candidate's answers, and perform a comparison between a result of the tone analysis to results of prior tone analysis, and the ranking by the candidate assessor is based upon the comparison (In step 1102, behavioral data is extracted from the behavioral data input. Extraction of the behavioral data is accomplished differently depending on which type of input is used (video, audio, sensor, etc.). In some examples, multiple variables are extracted from each individual type of behavioral data. For example, a single audio stream can be analyzed for multiple different types of characteristics, such as voice pitch, tone, cadence, the frequency with which certain words are used, length of time speaking, or the number of words per minute spoken by the individual. Alternatively or in addition, the behavioral data can be biometric data, including but not limited to facial expression data, body posture data, hand gesture data, or eye movement data. Other types of behavioral data are contemplated and are within the scope of the technology, Olshansky ¶123; for an interview/digital profile of a user, ¶2).
Both the Champaneria and Olshanksy references are analogous in that both are directed towards/concerned with human resources/hiring.  At the time of the effective filing date of the invention, it 
The motivation being that due to the competitive nature of employment staffing means businesses must be efficient in their interviewing and hiring practices, and mindful of retaining quality staff. Some employers use a long manual interview process with multiple rounds of in-person interviews to assess candidates. This can cause them to lose the best candidates because their hiring process is too long. And businesses that bring the wrong candidates forward for time-intensive interviews can end up wasting valuable time. Other businesses have tried to streamline and automate their hiring practices. But streamlining comes at the expense of fully assessing potential candidates, which can lead to hiring the wrong candidate. Additionally, when choosing between two qualified candidates for a particular role, it is difficult to know which candidate has a higher likelihood of remaining with the new employer (Olshanksy ¶1). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629